Citation Nr: 1828821	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  15-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection to tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina, and that office forwarded the appeal to the Board. 

In March 2018, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran's bilateral hearing loss is related to a disease or injury incurred in or aggravated by active service.

2.  The evidence supports a finding that the Veteran's tinnitus is related to a disease or injury incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A. Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) ("By internal agency materials, the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[] of the nervous system.'"); 38 C.F.R. § 3.309(a) (2015) ("Chronic diseases... Other organic diseases of the nervous system.").

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 3  C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385  (2017).

B.  Analysis

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by noise exposure during his military service.  Specifically, the Veteran contends that he was exposed to live fire, rocket launchers, grenade launchers, machine guns, caliber pistols, rifles, and mortars, without hearing protection.  See October 2012 Statement of the Claim.  In this regard, his DD-214 indicates that during his active duty, the Veteran served as a proof director of smalls arms.

At the outset, the Board finds the Veteran's bilateral hearing loss meets the requirements of impaired hearing under VA regulations.  The Veteran's auditory thresholds in his right ear in decibel (dB) at a loss at the puretone threshold of 500 Hertz (Hz) is 0, with a 10 dB loss at 1000 Hz, a25 dB loss at 2000Hz, a 50 dB loss at 3000 Hz, and a 70 dB loss at 4000 Hz.  The average decibel loss is 38.75 in the right ear.  The Veteran's auditory thresholds in his right ear in decibel (dB) at a loss at the puretone threshold of 500 Hertz (Hz) is 0, with a 10 dB loss at 1000 Hz, a 20 dB loss at 2000 Hz, a 25 dB loss at 3000 Hz, and a 55 dB loss at 4000 Hz.  VA examination findings show the right ear with 96 percent speech discrimination and left ear with 100 percent speech discrimination.  See November 2013 VA hearing loss and tinnitus examination report.  Thus, as the auditory thresholds for at least one of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater, the Veteran's bilateral hearing loss meets the requirements for impaired hearing, and the Veteran has satisfied the first element of a current disability for bilateral hearing loss.

Additionally, the Veteran's November 2013 VA hearing loss and tinnitus examination report notes that the Veteran has tinnitus.  Thus, the Veteran has also satisfied the first element of a current disability for tinnitus. 

In terms of whether the Veteran has in-service noise exposure, and whether such in-service noise exposure is related to his current hearing loss and tinnitus, the Board finds the evidence supports a finding that the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.

Significantly, in a March 2018 private medical opinion, Dr. K.S. of High Point Audiological noted that the Veteran has had hearing trouble since his time in service.  Particularly, the Veteran reported that during his time in the Marine Corps, he was exposed to countless different sources, including guns as well as equipment.  He reported he was never offered any hearing protection during his service.  

Additionally, Dr. K.S. noted that the Veteran's comprehensive hearing examination revealed that the Veteran had mild to severely sloping sensorial hearing loss.  Ultimately, Dr. K.S. opined that due to the Veteran's repeated noise exposure and lack of available hearing protection during service, the Veteran's current bilateral hearing loss and tinnitus are more likely than not a direct result of his time in service. 

Also, in an October 2012 audiology evaluation at The Hearing Clinic, Dr. B.M. opined that to the exposure to increased sound levels during time spent in the Marines has contributed to the hearing loss and tinnitus that the Veteran is experiencing today.  

Lastly, the Board acknowledges that the November 2013 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  However, the rationale for this opinion was based on the fact the Veteran had normal hearing levels reflected by his exit audiograms at separation.  However, the Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current hearing disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Thus, an opinion based solely on the lack of hearing loss on separation is inadequate and does not have any probative value.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

Based on the foregoing, the Board finds that Dr. K.S.'s March 2018 medical opinion, in conjunction with Dr. B.M.'s October 2012 audiology evaluation report, which are based on sufficient facts and data and include a well-reasoned rationale, supports a finding that the Veteran's bilateral hearing loss and tinnitus are more likely than not related to his active service.  As such, the claims should be granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


